STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS
                                                                                   FILED
                                                                             September 13, 2019
In re B.C.-1, A.C.-1, and A.C.-2                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
No. 19-0260 (Randolph County 18-JA-30, 18-JA-31, and 18-JA-32)



                               MEMORANDUM DECISION



        Petitioner Father B.C.-2, by counsel J. Brent Easton, appeals the Circuit Court of Randolph
County’s February 15, 2019, order terminating his parental rights to B.C.-1, A.C.-1, and A.C.-2.1
The West Virginia Department of Health and Human Resources (“DHHR”), by counsel Steven R.
Compton, filed a response in support of the circuit court’s order. The guardian ad litem, Heather
M. Weese, filed a response on behalf of the children in support of the circuit court’s order. On
appeal, petitioner argues that the circuit court abused its discretion in denying his motion for a
post-dispositional improvement period and terminating his parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In March of 2018, the DHHR filed a child abuse and neglect petition alleging that petitioner
and the mother engaged in substance abuse and domestic violence in the presence of the children.
Specifically, the DHHR alleged that petitioner “choked [the mother] out cold” and that A.C.-2
witnessed this event. The DHHR further alleged that the mother abused methamphetamines and
that petitioner allowed her to care for the children “while he [was] out partying.” The DHHR
contends that petitioner additionally engaged in substance abuse by “shooting up.” Finally, the

       1
          Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990). Additionally, because a child and petitioner share the same
initials, we refer to them as B.C.-1 and B.C.-2, respectively, throughout this memorandum
decision. Likewise, as the other two children share the same initials, we refer to them as A.C.-1
and A.C.-2 throughout this decision.


                                                  1
DHHR reported that the children were not consistently bathed, suffered from lice, and B.C.-1’s
diaper was not changed regularly. The DHHR removed the children from petitioner’s care and he
waived his preliminary hearing.

        In April of 2018, petitioner stipulated to the allegation that his substance abuse negatively
affected his ability to parent the children. The circuit court accepted petitioner’s stipulation and
adjudicated the children as abused children and petitioner as an abusing parent. Petitioner moved
for a post-adjudicatory improvement period, which the circuit court ultimately granted in May of
2018.

        In February of 2019, the circuit court held the final dispositional hearing and heard
evidence regarding petitioner’s participation during his post-adjudicatory improvement period.
The evidence showed that petitioner tested positive for buprenorphine on every drug screen to
which he submitted but never provided a prescription for that substance, despite his testimony
concerning treatment in Virginia and the DHHR’s numerous requests for documents confirming
his alleged prescription. In regard to services, the evidence showed that petitioner did not fully
participate in therapy, adult life skills and parenting classes, or supervised visitations. Petitioner’s
therapy provider testified that petitioner attended only two sessions and missed the remaining
scheduled appointments. The parenting class and supervised visitation provider testified that,
although petitioner was initially compliant, his participation waned in August of 2018, and he
ceased contact with the provider in November of 2018. Following this testimony, petitioner moved
for a post-dispositional improvement period.

        Ultimately, the circuit court found that petitioner was unsuccessful in his post-adjudicatory
improvement period due to his noncompliance with services. Further, the circuit court denied
petitioner’s motion for a post-dispositional improvement period because petitioner failed to present
evidence that he was likely to fully participate in a second improvement period. Finally, the circuit
court found that there was no reasonable likelihood that the conditions of abuse and neglect could
be substantially corrected in the near future and that termination of petitioner’s parental rights was
necessary for the welfare of the children. Accordingly, the circuit court terminated petitioner’s
parental rights by order dated February 15, 2019. Petitioner now appeals that order.2

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left


       2
       The mother voluntarily relinquished her parental rights during the proceedings below.
According to the parties, the permanency plan for the children is adoption in their current
placement.


                                                   2
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011). Upon our review, this Court finds
no error in the proceedings below.

        On appeal, petitioner argues that the circuit court abused its discretion in denying his
motion for a post-dispositional improvement period as he presented evidence that he “largely
participated” in his post-adjudicatory improvement period which established that he would fully
participate in a second improvement period. Petitioner asserts that West Virginia Code § 49-4-610
allows for “up to twelve months for improvement periods” because some parents will take longer
to remedy the conditions of abuse and neglect. Petitioner argues he should have been granted this
additional time. We find petitioner is entitled to no relief.

        Petitioner’s argument fails to acknowledge a critical requirement set forth in the West
Virginia Code for the granting of a second improvement period during an abuse and neglect
proceeding. West Virginia Code § 49-4-610(3)(D) provides that a circuit court may only grant an
additional improvement period following the expiration of the initial period if “the [parent] has
experienced a substantial change in circumstances. Further, the [parent] shall demonstrate that due
to that change in circumstances, the [parent] is likely to fully participate in the improvement
period.” Petitioner did not assert a substantial change in circumstances before the circuit court nor
does he on appeal. Therefore, petitioner does not meet this statutory requirement and was not
entitled to a post-dispositional improvement period.

        Further, West Virginia Code § 49-4-610(3)(B) requires that a parent demonstrate, “by clear
and convincing evidence, that the [parent] is likely to fully participate in the improvement period.”
Contrary to petitioner’s argument on appeal, the record provides that petitioner failed to fully
participate in services during his post-adjudicatory improvement period. Substantial testimony
established that petitioner initially participated in services, but did not participate during the four
months prior to the final dispositional hearing. Moreover, petitioner continually tested positive for
buprenorphine without presenting a valid prescription, as required by the DHHR. Other than
petitioner’s testimony, there was no evidence that petitioner was likely to fully participate in a
second improvement period. Accordingly, we find no abuse of discretion in the circuit court’s
denial of petitioner’s motion for a post-dispositional improvement period.

        Petitioner also asserts that the circuit court abused its discretion in terminating his parental
rights. However, in his brief before this Court, petitioner failed to cite a single case or the appendix
in support of his argument. This failure is in direct contradiction of this Court’s Rules of Appellate
Procedure and specific directions issued by administrative order. Specifically, Rule 10(c)(7) of the
West Virginia Rules of Appellate Procedure requires that

       [t]he brief must contain an argument exhibiting clearly the points of fact and law
       presented, the standard of review applicable, and citing the authorities relied on,

                                                   3
       under headings that correspond with the assignments of error. The argument must
       contain appropriate and specific citations to the record on appeal, including
       citations that pinpoint when and how the issues in the assignments of error were
       presented to the lower tribunal. The Court may disregard errors that are not
       adequately supported by specific references to the record on appeal.

Additionally, in an Administrative Order entered December 10, 2012, Re: Filings That Do Not
Comply With the Rules of Appellate Procedure, this Court specifically noted that “[b]riefs that lack
citation of authority [or] fail to structure an argument applying applicable law” are not in
compliance with this Court’s rules. Further, “[b]riefs with arguments that do not contain a citation
to legal authority to support the argument presented and do not ‘contain appropriate and specific
citations to the record on appeal . . .’ as required by rule 10(c)(7)” are not in compliance with this
Court’s rules. Id. “A skeletal ‘argument,’ really nothing more than an assertion, does not preserve
a claim . . . . Judges are not like pigs, hunting for truffles buried in briefs.” State v. Kaufman, 227
W. Va. 537, 555 n.39, 711 S.E.2d 607, 625 n.39 (2011) (quoting U.S. v. Dunkel, 927 F.2d 955,
956 (7th Cir. 1991)). Because petitioner’s brief with regard to this assignment of error is inadequate
and fails to comply with Rule 10(c)(7), we decline to address this argument on appeal.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
February 15, 2019, order is hereby affirmed.

                                                                                            Affirmed.

ISSUED: September 13, 2019


CONCURRED IN BY:

Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Tim Armstead
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                  4